UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6738


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

FREMANDEUS C. WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville.   Terrence W. Boyle,
District Judge. (4:06-cr-00033-BO-1; 4:13-cv-00188-BO)


Submitted:   December 30, 2014            Decided:   January 6, 2015


Before WILKINSON, GREGORY, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Fremandeus C. Williams, Appellant Pro Se. John Howarth Bennett,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, North
Carolina; Michael Gordon James, Seth Morgan Wood, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Fremandeus C. Williams seeks to appeal the district

court’s    orders    dismissing          as   untimely         his    28    U.S.C.    § 2255

(2012) motion and denying reconsideration.                           The orders are not

appealable      unless       a     circuit        justice       or     judge    issues     a

certificate     of   appealability.               See   28   U.S.C.        § 2253(c)(1)(B)

(2012).    A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).

             When the district court denies relief on the merits, a

prisoner     satisfies           this    standard         by       demonstrating        that

reasonable      jurists       would      find      that      the      district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                       When the district court

denies     relief      on     procedural          grounds,       the       prisoner     must

demonstrate     both     that      the    dispositive          procedural      ruling     is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                  Slack, 529 U.S. at 484-85.

             We have independently reviewed the record and conclude

that Williams has not made the requisite showing.                            Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense    with       oral   argument        because      the    facts    and    legal



                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3